It is a special pleasure for me, in my capacity of Head of State of the Republic of Albania, to address the General Assembly at its seventy-first session.
At the outset, I wish to greet, and hail the election of, the President of the General Assembly, Mr. Peter Thomson, and to wish him good luck and every success in fulfilling the agenda and the ambitious commitments undertaken.
Above and beyond the honour and privilege of addressing the Assembly, I also feel a specific responsibility to provide a modest contribution,
especially during this important time of regional and global developments, when our attention has been focused on ensuring sustainable development.
I would like to express deep appreciation for the substantial vision and role of the Secretary-General and his contribution at the helm of the United Nations by drawing our attention to fundamental issues associated with values and human dignity and to issues related to peace and security on our common planet.
This year Albania celebrated the sixty-first anniversary of its membership in the United Nations, and it is with legitimate pleasure that I emphasize that my country remains faithful to the principles of the United Nations Charter and makes a maximal contribution, using all of its potential and capacities, to ensure peace and safety and to improve human rights.
I take this opportunity to assure the Assembly that my country has the necessary sensitivity to the challenges facing the world today and that it supports all common efforts to address them, with an unwavering conviction that conflict prevention and ensuring global peace and security, with a focus on the attention paid to people and to human society, require close cooperation and coordination.
In addressing these challenges, Albania is inclusively and comprehensively engaged in crisis prevention. Its engagement is focused on humanitarian aid; its contribution to regional stability and security; sustainable development; ratification of the Paris Agreement and the depositing of the instruments of ratification with the Secretary-General; the implementation of all of its commitments in the field of security and its appreciated and assessed contribution at the regional and international levels; and playing a proactive role on international platforms for the promotion and advancement of human rights.
Albania also views the implementation of the 2030 Agenda for Sustainable Development as an international platform for strengthening the connection between development and security, in the belief that the Agenda will serve as a guide for our action aimed at sustainable development over the next 15 years for peoples, the planet, peace, partnership and prosperity.
Albania is a pilot country in designing the global indicators for the implementation of Sustainable Development Goal 16, for peace, justice and strong and consolidated institutions. I take this opportunity to announce that Albania is determined to be active at the third United Nations Conference on Housing and Sustainable Urban Development, which offers a unique opportunity for the adoption of a new urban global agenda to strengthen relationships and synergies among urbanization and sustainable development and climate change.
The 2030 Agenda and the Paris Agreement are rightly considered to be opportunities to create a better life for present and future generations. The implementation of these two international documents, in the context of which Albania is working proactively, is rightly considered a key global strategy for coping with climate change, achieving sustainable development and addressing international assistance and peacemaking and peacebuilding issues.
Albania was among those countries that quickly ratified the Paris Agreement, with the sole aim of contributing to the acceleration of its entry into effect and becoming active as soon as possible.
In May, I welcomed and attended the first Global Humanitarian Summit, organized and held under the auspices of the Secretary-General in Istanbul. I would note in particular Albania’s support for the Agenda for Humanity and the view that a shift from perpetual crisis management to effective management in the area of prevention and early action is urgently needed. I am convinced that this Agenda will help us to translate the initiative into action for the good of humankind and generations to come.
Albania is joining in the international community’s efforts to deal with migration and refugee flows in a consistent and coordinated manner. Today, realities on the ground and at the policy level are leading, even forcing, us to change our approach at the regional level and beyond, in order to take qualitative steps forward in our work, approach and cooperation on migration.
Albania, as a European Union candidate country and in anticipation of the opening of accession negotiations, has embraced all of the positions and commitments of the European Union whenever required and necessary. Even within the framework of the Agenda for Humanity, Albania has joined the European Union positions and will contribute with all of its potential and capabilities to meeting those commitments.
I take this opportunity to compliment once again the Secretary-General on the report published earlier this year entitled “One humanity: shared responsibility” (A/70/709), as well as to reaffirm the support of my country for the basic principles set out in that report. It offers us a complete picture of the sad reality of human society, the humanitarian situation and human rights around the world.
Another fundamental challenge to the common values of human society is the fight against international terrorism and violent extremism. A few days ago, the citizens of New York, the city in which we have gathered today, and all other American citizens felt the pain and grief of commemorating the victims of the terrorist attacks that took place 15 years ago.
Terrorist attacks, especially those with religious motivations, have intensified in recent years, striking with ferocity and savagery at the major cities of France, Belgium, Turkey, Kuwait, Egypt, Tunisia, Lebanon and many other countries across the world, aiming to intimidate our societies and bring them to their knees.
In this context, Albania appreciates the pivotal role played by the United Nations in the global fight against terrorism and the prevention of violent extremism, as we consider the Organization as a key actor. Albania also supports the Secretary-General’s Plan of Action to Prevent Violent Extremism (A/70/674) and the active role of the United Nations in finding political solutions and addressing the root causes of conflict in areas so affected.
Albania reaffirms its support for Security Council resolutions 2170 (2014), 2178 (2014) and 2253 (2015), which require States to take the measures necessary to ensure respect for and the upholding of human rights, as well as address the issue of so-called foreign fighters and the financing of international terrorism. At present, Albania is enlisted in and, like other proactive countries, is committed to fully implementing the Global Counter-Terrorism Strategy. Given our experience of many centuries of peaceful, harmonious religious coexistence, as well as the need to address this challenge domestically, Albania is implementing a pilot programme for preventing and countering terrorism and violent extremism through education, with the ambition of turning that programme into a platform of dimensions wider than a purely domestic one. Albania is ready to share its experience with other countries and peoples.
Given the policies that it has pursued over the past two decades, Albania has become increasingly active in contributing to security issues in the international arena. My country has ensured its role and is strengthening that role through its proactive membership in the North Atlantic Treaty Organization, its clear support for and concrete commitment to the implementation of the Common Security and Defence Policy mechanisms of the European Union, and its support for and participation in United Nations operations and in the policy advisory assistance missions carried out in Afghanistan and Sudan. Furthermore, Albania has strengthened its role through participating in missions of the Organization for Security and Cooperation in Europe, improving its strategic partnership with the United States and the European Union and engaging seriously in the fight against terrorism and combating threats to peace and security in the world. Since September 1996, Albania has contributed 6,528 troops to international peacekeeping operations.
Albania believes that the peace process in the Middle East can be maintained through negotiations and that the parties involved should take advantage of the energy and attention provided by the international community actors towards a final and lasting solution of this issue.
Albania also confirms its support for the efforts of the United Nations to facilitate a peace process in Syria, and it hailed the engagements aimed at establishing peace in Syria, opening and securing the humanitarian aid and assistance routes, and fighting Da’esh and Al-Nusra with determination. But the developments that have unfolded in recent days and hours are
16-29667 3/58 very worrying. The attacks on and interruption of humanitarian aid convoys to the civilian population undermine the efforts to reach an armistice and put an end to the violence.
Albania has recently followed with concern the nuclear tests carried out in the Democratic People’s Republic of Korea and has condemned them as open, systematic and provocative acts in violation of the resolutions of the Security Council of the United Nations. Those acts affect peace and security in North- East Asia, as well as worldwide, and Albania therefore demands that that country comply with and enforce international law and the United Nations resolutions.
Albania devotes special attention to regional cooperation in its entirety. Our foreign policy is maximally oriented towards the strengthening of good-neighbourly relations with all of the countries of the region and their full-fledged integration into Euro-Atlantic processes. The energetic engagement of Albania in that context and its active and constructive role in all regional initiatives have helped to strengthen political, economic and human development among all partner countries in the region, with the goal of establishing an integration agenda among those countries, the European Union and the Western Balkan countries as part of a common journey of regional countries towards European Union membership.
Albania supports Kosovo’s participation in all multilateral, regional and international activities, based on the fundamental principle that all countries in the region should actively participate in and contribute to the process of regional cooperation. Kosovo has made extraordinary achievements in consolidating its democratic institutions, good governance, the multi-ethnic coexistence of religions and, in particular, progress in the Euro-Atlantic processes. The independence of Kosovo has served to strengthen peace, stability and security and has inspired reconciliation in the region. In that spirit, we support and encourage — with no hesitation — progress in the ongoing dialogue between Kosovo and Serbia, which is being mediated and facilitated by the European Union and supported by the United States. We consider those talks to be a very suitable platform for ironing out all of the outstanding issues so that they can set their sights towards the future.
Albania will continue to strongly support the expansion of the international recognition of Kosovo and of the active role that it can play as a fully fledged member in all regional organizations, just as we support the inexorable process of its membership in international organizations. That process supports inclusive international policies and Kosovo’s contribution to global policies, and also strengthens peace, security and development in the Balkan region. Today, Kosovo is recognized by 109 United Nations Member States, and I am convinced that soon other Members of the Organization will recognize it, contributing to the further strengthening of peace and stability in the region of South-East Europe and beyond.
Albania is fully committed to the process of European integration, and we consider the prospect of European Union membership as an indispensable stimulus for far-reaching reforms in the interest of strengthening the rule of law and achieving sustainable development in my country. The European Union is facing severe challenges, especially after Brexit, but Albania is determined to pursue the path of reforms, considering European integration its major objective and its best — and only — alternative.
In conclusion, I would like to confirm once again the determination of Albania to continue its support for the United Nations agenda, particularly the 2030 Agenda for Sustainable Development, which seeks to ensure sustainable development in all countries, We also support efforts to further strengthen and enhance the role of the Organization on the global level.
